Gen. Laws R.I. cap. 220, § 1, provides that the Probate Court may prescribe the form of bonds to be given by executors. We think the language is broad enough to permit the court to require, in case there is more *Page 332 
than one executor, a joint bond or several bonds, as it may deem proper. As the bonds given by executors must necessarily provide for the faithful administration of the estate, it is difficult to perceive to what the word "form" relates, unless it be to the question whether the bond should be a joint bond or several bonds by each. Inasmuch as, by the statute of constructions, a word importing the singular number may be construed to extend to and include the plural, we do not see that the fact that in Gen. Laws R.I. cap. 212, § 19, the word "bond" is used instead of "bonds" is a sufficient reason against giving to cap. 220, § 1, the construction which we have.
The decree appealed from is irregular in that it does not require either a joint bond or separate bonds to be given, but leaves it to the parties to determine whether the bonds to be given shall be joint or several.
The decree is reversed, and the proceeding is remitted to the Probate Court of Central Falls with direction to enter a decree as to the form of the bond.